Citation Nr: 1340197	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purposes of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to July 1976.  He died in October 2006.  The appellant asserts that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2011 Board decision, the claim was remanded in order to afford the appellant a hearing before a Veterans Law Judge.  The appellant failed to appear for said hearing, and she has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

As indicated above, the Veteran served on active duty from October 1974 to July 1976.  He died in October 2006.  In December 2006, the appellant has submitted a claim of service connection for the cause of the Veteran's death, as well as, entitlement to DIC benefits under 38 U.S.C. § 1318.  A March 2007 rating decision denied the cause of death claim, but granted entitlement to DIC benefits under 38 U.S.C. § 1318.  However, in a July 2007 administrative decision, the RO determined that the appellant could not be considered the surviving spouse of the Veteran for the purpose of receiving VA benefits.

In this matter, the appellant contends that she meets all of the criteria to be considered the Veteran's surviving spouse.  However, significant questions have been raised by the record in that the appellant's recent contentions conflict with her prior statements.

The evidence demonstrates that the Veteran and the appellant married in September 1983; both parties had previously been divorced from other parties.  In multiple statements dated from 2001 to 2003, the appellant sought apportionment of the Veteran's VA disability benefits.  In these statements, the appellant repeatedly asserted that she and the Veteran had separated and he was providing no financial support.  See, e.g., the appellant's statements dated September 2001, September 2002, February 2003, and May 2003.  In a September 2002 statement, the Veteran stated that he supported the appellant by paying her rent, telephone, and groceries "at all times."  The RO denied apportionment in January 2003 and May 2003.

As indicated above, the appellant now asserts that she and the Veteran were never legally separated and that any physical separation that they did have was due to the misconduct of or procured by the Veteran, and was not her fault.  See the appellant's statement received in March 2007 and her notice of disagreement dated November 2007.  However, in her December 2006 claim for DIC benefits, the appellant indicated both that she was the Veteran's surviving spouse and that their marriage ended in divorce.  To this end, the Veteran's October 2006 death certificate notes his marital status as divorced and does not list a surviving spouse.  

Accordingly, although the appellant now asserts that she and the Veteran remained married, the Board finds that further inquiry is required.  Specifically, the AOJ should determine if the Veteran and the appellant legally divorced.  With respect to this inquiry, the Board notes the record suggests that both the Veteran and the appellant remained residents of the state of Florida.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should conduct the appropriate inquiry to the state of Florida and request any records regarding a divorce of the Veteran and the appellant.  Document in the claims file all attempts to obtain this information.  All such available records should be associated with the claims file.

2. The RO will then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication

3. Thereafter, the RO shall readjudicate the claim on appeal.  If the benefit sought remains denied, the appellant and her representative shall be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

